902 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re CONCORDE BATTERY CORPORATION.
No. 90-1024.
United States Court of Appeals, Federal Circuit.
April 11, 1990.

Judgment
PER CURIAM.


1
Before PAULINE NEWMAN and MAYER, Circuit Judges, and ADRIAN G. DUPLANTIER, District Judge*.


2
AFFIRMED.  See Fed.Cir.R. 36.



*
 The Honorable ADRIAN G. DUPLANTIER, United States District Court for the Eastern District of Louisiana, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)